Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

November 24, 2020

BofA Securities, Inc.

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Introductory. CNX Resources Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to you (the “Initial Purchaser”), $500,000,000
aggregate principal amount of the Company’s 6.00% Senior Notes due 2029 (the
“Notes”).

The Securities (as defined below) will be issued pursuant to an indenture (the
“Indenture”), to be dated as of the Closing Date (as defined in Section 2
hereof), among the Company, the Guarantors (as defined below) named therein as
parties thereto and UMB Bank, N.A., as trustee (in such capacity, the
“Trustee”). The Notes will be issued only in book-entry form in the name of
Cede & Co., as nominee of The Depository Trust Company (“DTC”) pursuant to a
letter of representations, to be dated on or before the Closing Date (the “DTC
Agreement”), among the Company, the Trustee and DTC.

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed (the “Guarantees”) on a senior unsecured
basis, jointly and severally by (a) the entities listed on the signature pages
hereof as “Guarantors” (the “Current Guarantors”) and (b) any subsidiary of the
Company formed or acquired after the Closing Date that is required to execute a
supplemental indenture to provide a guarantee in accordance with the terms of
the Indenture, and their respective successors and assigns (collectively, the
“Guarantors”). The Notes and the Guarantees are herein referred to as the
“Securities.”

The Company understands that the Initial Purchaser proposes to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchaser may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchaser without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors who acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred,
after the date hereof, if such Securities are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
under the Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”)).

The Company has prepared and delivered to the Initial Purchaser copies of a
Preliminary Offering Memorandum, dated November 24, 2020 (the “Preliminary
Offering Memorandum”),



--------------------------------------------------------------------------------

and has prepared and delivered to the Initial Purchaser copies of a Pricing
Supplement substantially in the form attached hereto as Annex III (the “Pricing
Supplement”), describing the terms of the Securities, each for use by the
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities. The Preliminary Offering Memorandum and the Pricing Supplement are
herein referred to as the “Pricing Disclosure Package.” Promptly after this
Purchase Agreement (this “Agreement”) is executed and delivered, the Company
will prepare and deliver to the Initial Purchaser a Final Offering Memorandum
dated the date hereof (the “Final Offering Memorandum”).

This Agreement, the Securities and the Indenture are collectively referred to
herein as the “Transaction Documents.”

The Company hereby confirms its agreements with the Initial Purchaser as
follows:

SECTION 1.    Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
the Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):

(a)    No Registration Required. Subject to compliance by the Initial Purchaser
with the representations and warranties set forth in Section 2(d) hereof and
with the procedures set forth in Section 7 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchaser and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Memorandum to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended (the “Trust Indenture Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).

(b)    No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”) or any person acting on its or any of their behalf (other
than the Initial Purchaser, as to whom the Company and the Guarantors make no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the Securities to be registered under
the Securities Act. None of the Company, its Affiliates or any person acting on
its or any of their behalf (other than the Initial Purchaser, as to whom the
Company and the Guarantors make no representation or warranty) has engaged or
will engage, in connection with the offering of the Securities, in any form of
general solicitation or general advertising within the meaning of Rule 502 under
the Securities Act. With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchaser, as to whom the Company
and the Guarantors make no representation or warranty) has engaged or will
engage in any directed selling efforts within the meaning of Regulation S and
(ii) each of the Company and its

 

2



--------------------------------------------------------------------------------

Affiliates and any person acting on its or their behalf (other than the Initial
Purchaser, as to whom the Company and the Guarantors make no representation or
warranty) has complied and will comply with the offering restrictions set forth
in Regulation S.

(c)    Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Securities Exchange Act of 1934 (as amended, the “Exchange
Act,” which term, as used herein, includes the rules and regulations of the
Commission promulgated thereunder) or quoted in a U.S. automated interdealer
quotation system.

(d)    The Pricing Disclosure Package and Offering Memorandum. Neither the
Pricing Disclosure Package, as of the Time of Sale, nor the Final Offering
Memorandum, as of its date or (as amended or supplemented in accordance with
Section 3(a), as applicable) as of the Closing Date includes an untrue statement
of a material fact or omits to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from the Pricing Disclosure
Package, the Final Offering Memorandum or any amendment or supplement thereto
made in reliance upon and in conformity with information furnished to the
Company in writing by the Initial Purchaser expressly for use in the Pricing
Disclosure Package, the Final Offering Memorandum or amendment or supplement
thereto, as the case may be. The Pricing Disclosure Package includes, and the
Final Offering Memorandum will include, all the information specified in, and
meeting the requirements of, Rule 144A. The Company and the Guarantors have not
distributed and will not distribute, prior to the later of the Closing Date and
the completion of the Initial Purchaser’s distribution of the Securities, any
offering material in connection with the offering and sale of the Securities
other than the Pricing Disclosure Package and the Final Offering Memorandum.

(e)    Company Additional Written Communications. The Company and the Guarantors
have not prepared, made, used, authorized, approved or distributed and will not
prepare, make, use, authorize, approve or distribute any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities other than (i) the Pricing Disclosure Package, (ii) the Final
Offering Memorandum, (iii) the documents listed on Annex I and (iv) any
electronic road show or other written communications, in each case used in
accordance with Section 3(a). Each such communication by the Company, the
Guarantors or their agents and representatives pursuant to clauses (iii) and
(iv) of the preceding sentence (each, a “Company Additional Written
Communication”), when taken together with the Pricing Disclosure Package, did
not as of the Time of Sale, and at the Closing Date will not, include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that this representation, warranty and
agreement shall not apply to statements in or omissions from each such Company
Additional Written Communication made in reliance upon and in conformity with
information furnished to the Company in writing by the Initial Purchaser
expressly for use in any Company Additional Written Communication.

 

3



--------------------------------------------------------------------------------

(f)    Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum, when they became effective
or at the time they were or hereafter are filed with the Commission
(collectively the “Incorporated Documents”) complied and will comply in all
material respects with the requirements of the Exchange Act. Each such
Incorporated Document, when taken together with the Pricing Disclosure Package,
did not as of the Time of Sale, and at the Closing Date will not, include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

(g)    The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantors.

(h)    The DTC Agreement. The DTC Agreement has been duly authorized by, and, on
the Closing Date, will have been duly executed and delivered by the Company and
will constitute a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles.

(i)    Authorization of the Notes and the Guarantees. The Notes to be purchased
by the Initial Purchaser from the Company will, on the Closing Date, be in the
form contemplated by the Indenture, have been duly authorized by the Company for
issuance and sale pursuant to this Agreement and the Indenture and, at the
Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles and will be entitled to the benefits of the Indenture. The Guarantees
of the Notes on the Closing Date will be in the form contemplated by the
Indenture and have been duly authorized by each Guarantor for issuance pursuant
to this Agreement and the Indenture; and the Guarantees of the Notes, at the
Closing Date, will have been duly executed by each of the Guarantors and, when
the Notes have been authenticated in the manner provided for in the Indenture
and issued and delivered against payment of the purchase price therefor, the
Guarantees of the Notes will constitute valid and binding agreements of the
Guarantors, in each case, enforceable against such Guarantor in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles and will be entitled to the benefits of the Indenture.

(j)    Authorization of the Indenture. The Indenture has been duly authorized by
the Company and the Guarantors and, at the Closing Date, will have been duly
executed and delivered by the Company and the Guarantors and will constitute a
valid and binding agreement of the Company and the Guarantors, enforceable
against the Company and the Guarantors in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

 

4



--------------------------------------------------------------------------------

(k)    Description of the Transaction Documents. The Transaction Documents will
conform in all material respects to the respective statements relating thereto
contained in the Offering Memorandum.

(l)    No Material Adverse Change. Except as otherwise stated therein, since the
respective dates as of which information is given in the Offering Memorandum
(exclusive of any amendment or supplement thereto), (i) there has been no
material adverse change in the condition, financial or otherwise, or in the
earnings, management, business affairs or business prospects of the Company and
its subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Change”), (ii) there have been
no transactions entered into by the Company or any of its subsidiaries, other
than those in the ordinary course of business, which are material with respect
to the Company and its subsidiaries considered as one enterprise, and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company on any class of its capital stock.

(m)    Independent Accountants. Ernst & Young LLP, who audited the financial
statements and financial statement schedules included or incorporated by
reference in the Offering Memorandum of the Company, is an independent
registered public accounting firm with respect to the Company as required by the
Securities Act, the Exchange Act and the Public Company Accounting Oversight
Board.

(n)    Preparation of the Financial Statements. The financial statements
included or incorporated by reference in the Offering Memorandum, together with
the related schedules and notes, present fairly the financial position of the
entities to which they relate at the dates indicated and the statement of
income, stockholders’ equity and cash flows of the entities to which they relate
for the periods specified; said financial statements have been prepared in
conformity with U.S. generally accepted accounting principles (“GAAP”) applied
on a consistent basis throughout the periods involved. The supporting schedules,
if any, to said financial statements present fairly in accordance with GAAP the
information required to be stated therein. The summary financial information
included in the Offering Memorandum present fairly the information shown therein
and have been compiled on a basis consistent with that of the applicable audited
financial statements included therein. The unaudited pro forma condensed
consolidated financial statements and the related notes thereto included or
incorporated by reference in the Offering Memorandum present fairly the
information shown therein, have been prepared in accordance with the
Commission’s rules and guidelines with respect to pro forma financial statements
and have been properly compiled on the bases described therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein. Except as included in the Offering
Memorandum, no historical or pro forma financial statements or supporting
schedules are required to be included or incorporated by reference in the
Offering Memorandum if the Offering Memorandum was a registration statement on
Form S-1 under the Securities Act. All disclosures contained in the Offering

 

5



--------------------------------------------------------------------------------

Memorandum, regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission) comply with Regulation G of the
Exchange Act and Item 10 of Regulation S-K of the Securities Act, to the extent
applicable. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Offering Memorandum fairly presents
the information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

(o)    Incorporation and Good Standing of the Company. The Company (i) has been
duly organized and is validly existing as a corporation in good standing under
the laws of the State of Delaware and has corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
Offering Memorandum and to enter into and perform its obligations under the
Transaction Documents to which it is a party and (ii) is duly qualified as a
foreign corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except in the case
of clause (ii) above where the failure so to qualify or to be in good standing
would not, singly or in the aggregate, reasonably be expected to result in a
Material Adverse Change.

(p)    Incorporation and Good Standing of Subsidiaries. Each of the subsidiaries
that is a Current Guarantor (each, a “Subsidiary” and, collectively, the
“Subsidiaries”) and CNX Midstream Partners LP, a Delaware limited partnership
(“CNXM”), (i) has been duly organized and is validly existing in good standing
under the laws of the jurisdiction of its incorporation or organization, has
corporate or similar power and authority to own, lease and operate its
properties and to conduct its business as described in the Offering Memorandum
and to enter into and perform its obligations under the Transaction Documents to
which it is a party and (ii) is duly qualified to transact business and is in
good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except in the case of clause (ii) above where such failures to so
qualify or to be in good standing would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Change. Except as
otherwise disclosed in the Offering Memorandum, all of the issued and
outstanding capital stock or other equity interests of each Subsidiary and CNXM
has been duly authorized and validly issued, is fully paid and non-assessable
and is owned by the Company, directly or indirectly through subsidiaries, free
and clear of any security interest, mortgage, pledge, lien, encumbrance, claim
or equity, other than such security interests, mortgages, pledges, liens,
encumbrances, claims or equities that would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Change. None of the
outstanding shares of capital stock or other equity interests of any Subsidiary
or CNXM was issued in violation of the preemptive or similar rights of any
securityholder of such Subsidiary or CNXM, as applicable. The only subsidiaries
of the Company are (A) the subsidiaries listed on Exhibit 21 to the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2019 (the
“Form 10-K”) and (B) certain other subsidiaries that, considered in the
aggregate as a single subsidiary, do not constitute a “significant subsidiary”
as defined in Rule 102 of Regulation S-X.

 

6



--------------------------------------------------------------------------------

(q)    Capitalization. As of September 30, 2020, the Company had the
capitalization as is described under the caption “Capitalization” in the
Preliminary Offering Memorandum and the Final Offering Memorandum. The
outstanding shares of capital stock of the Company have been duly authorized and
validly issued and are fully paid and non-assessable. None of the outstanding
shares of capital stock of the Company was issued in violation of the preemptive
or similar rights of any securityholder of the Company.

(r)    Non-Contravention of Existing Instruments. Neither the Company nor any
Subsidiary nor CNXM is (i) in violation of its charter, bylaws or similar
organizational document, (ii) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it or any of them may be bound or to which any of the
properties or assets of the Company or any subsidiary is subject (collectively,
“Agreements and Instruments”), except for such defaults that would not, singly
or in the aggregate, reasonably be expected to result in a Material Adverse
Change, or (iii) in violation of any law, statute, rule, regulation, judgment,
order, writ or decree of any arbitrator, court, governmental body, regulatory
body, administrative agency or other authority, body or agency having
jurisdiction over the Company or any of its subsidiaries or any of their
respective properties, assets or operations (each, a “Governmental Entity”),
except for such violations that would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Change. The issuance and
sale of the Securities, the compliance by the Company and the Guarantors with
all of the provisions of the Securities and the execution, delivery and
performance of the Transaction Documents by the Company and the consummation of
the transactions contemplated hereby and thereby and in the Offering Memorandum
(including the issuance and sale of the Securities and the use of the proceeds
from the sale of the Securities as described therein under the caption “Use of
Proceeds”) and compliance by the Company and the Guarantors with their
obligations hereunder have been duly authorized by all necessary corporate or
other action and do not and will not, whether with or without the giving of
notice or passage of time or both, conflict with or constitute a breach of, or
default or Repayment Event (as defined below) under, or result in the creation
or imposition of any lien, charge or encumbrance upon any properties or assets
of the Company or any of its subsidiaries pursuant to, the Agreements and
Instruments (except for such conflicts, breaches, defaults or Repayment Events
or liens, charges or encumbrances that would not, singly or in the aggregate,
result in a Material Adverse Change), nor will such action result in any
violation of the provisions of the charter, bylaws or similar organizational
document of the Company or any of its subsidiaries or any law, statute, rule,
regulation, judgment, order, writ or decree of any Governmental Entity. As used
herein, a “Repayment Event” means any event or condition which gives the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of its
subsidiaries.

(s)    No Further Authorizations or Approvals Required. No filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any Governmental Entity is necessary or required for the performance
by the Company or the

 

7



--------------------------------------------------------------------------------

Guarantors of their obligations hereunder, in connection with the offering,
issuance or sale of the Securities hereunder or the consummation of the
transactions contemplated by the Transaction Documents or the Offering
Memorandum, except such as have been already obtained or as may be required
under the Securities Act, the Exchange Act, the rules of the New York Stock
Exchange (“NYSE”), state securities laws or the rules of Financial Industry
Regulatory Authority, Inc. (“FINRA”).

(t)    No Material Actions or Proceedings. Except as disclosed in the Offering
Memorandum, there is no action, suit, proceeding, inquiry or investigation
before or brought by any Governmental Entity now pending or, to the knowledge of
the Company and the Guarantors, threatened, against or affecting the Company or
any of its subsidiaries, which would, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Change, or which would reasonably be
expected to materially and adversely affect their respective properties or
assets or the consummation of the transactions contemplated in the Transaction
Documents or the Offering Memorandum or the performance by the Company and the
Guarantors of their obligations hereunder; and the aggregate of all pending
legal or governmental proceedings to which the Company or any such subsidiary is
a party or of which any of their respective properties or assets is the subject
which are not described in the Offering Memorandum, including ordinary routine
litigation incidental to the business, would not reasonably be expected to
result in a Material Adverse Change.

(u)    Intellectual Property Rights. Except as disclosed in the Offering
Memorandum: (i) the Company and its subsidiaries own, possess or have (or can
acquire on reasonable terms), adequate proprietary and intellectual property
rights (under any jurisdiction, including statutory and common law rights),
including: patents and applications for the same (including extensions,
divisions, continuations, continuations-in-part, reexaminations and reissues of
the foregoing); patent rights; licenses; inventions; copyrights and other rights
in works of authorship (and registrations and applications for registration of
the same); knowhow (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures);
trademarks, service marks, trade names, slogans, domain names, logos and trade
dress (including all goodwill associated with any of the foregoing); or other
intellectual property (collectively, “Intellectual Property”) necessary to carry
on the business now operated by them, except where the failure to so own,
possess or license or have other rights to use or acquire would not, singly or
in the aggregate, reasonably be expected to result in a Material Adverse Change;
(ii) to the knowledge of the Company and its subsidiaries, neither the Company
nor any of its subsidiaries, nor the conduct of any of their respective
businesses, has infringed, misappropriated or violated any Intellectual Property
of any person, and no person is infringing, misappropriating, or otherwise
violating any Intellectual Property owned by the Company or any of its
subsidiaries and material to the Company’s or any such subsidiary’s business;
(iii) neither the Company nor any of its subsidiaries has received any notice or
is otherwise aware of any infringement, misappropriation or other violation of
asserted rights of others with respect to any Intellectual Property or of any
facts or circumstances that would render any Intellectual Property of the
Company or any of its subsidiaries invalid or inadequate to protect the interest
of the Company or any of its subsidiaries therein, and which infringement,
misappropriation or other violation, or invalidity or inadequacy, singly or in
the aggregate, would reasonably be expected to result

 

8



--------------------------------------------------------------------------------

in a Material Adverse Change; (iv) the Company and its subsidiaries have taken
reasonable measures to protect the confidentiality of their respective trade
secrets and confidential information used in the business of the Company and its
subsidiaries; and (v) in the past four years, there has been no failure,
material substandard performance, or breach of any computer systems of the
Company, its subsidiaries or the Guarantors or, to the knowledge of the Company,
its subsidiaries or the Guarantors, their respective contractors that has caused
any material disruption to the business of the Company or any of its
subsidiaries, and neither the Company nor any of its subsidiaries has provided
or been required to provide any notice to any person regarding any unauthorized
use or disclosure of any personal information collected or controlled by the
Company or any of its subsidiaries.

(v)    Cybersecurity; Data Protection. The Company and its subsidiaries’
information technology assets and equipment, computers, systems, networks,
hardware, software, websites, applications, and databases (collectively, “IT
Systems”) are adequate for, and operate and perform in all material respects as
required in connection with the operation of the business of the Company and its
subsidiaries as currently conducted, free and clear of all material bugs,
errors, defects, Trojan horses, time bombs, malware and other corruptants. The
Company and each of its subsidiaries have implemented and maintained
commercially reasonable controls, policies, procedures and safeguards to
maintain and protect their material confidential information and the integrity,
continuous operation, redundancy and security of all IT Systems and data
(including all personal, personally identifiable, sensitive, confidential or
regulated data (“Personal Data”)) used in connection with their businesses. The
Company and its subsidiaries are presently in material compliance with all
applicable laws or statutes and all judgments, orders, rules and regulations of
any court or arbitrator or governmental or regulatory authority, internal
policies and contractual obligations relating to the privacy and security of IT
Systems and Personal Data and to the protection of such IT Systems and Personal
Data from unauthorized use, access, misappropriation or modification.

(w)    All Necessary Permits, etc. The Company and its subsidiaries possess such
permits, licenses, approvals, consents and other authorizations issued by the
appropriate Governmental Entities (collectively, “Governmental Licenses”)
necessary to conduct the business now operated by them, except where the failure
so to possess would not, singly or in the aggregate, reasonably be expected to
result in a Material Adverse Change. The Company and its subsidiaries are in
compliance with the terms and conditions of all Governmental Licenses, except
where the failure so to comply would not, singly or in the aggregate, reasonably
be expected to result in a Material Adverse Change. All of the Governmental
Licenses are valid and in full force and effect, except where the invalidity of
such Governmental Licenses or the failure of such Governmental Licenses to be in
full force and effect would not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Change. Neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to result in a Material Adverse Change.

(x)    Title to Properties. The Company and its subsidiaries have good and valid
title in fee simple to, valid easements and rights of way in and to, or valid
rights to lease or

 

9



--------------------------------------------------------------------------------

otherwise use, all items of real and personal property that are material to the
business of the Company and its subsidiaries, considered as one enterprise, in
each case, free and clear of all mortgages, pledges, liens, security interests,
claims, restrictions or encumbrances of any kind except such as (i) are
described in the Offering Memorandum or (ii) would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Change. All of
the easements, rights of way, leases and subleases material to the business of
the Company and its subsidiaries, considered as one enterprise, and under which
the Company or any of its subsidiaries holds properties described in the
Offering Memorandum, are in full force and effect, other than such failures to
be in full force and effect that would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Change, and, except as
disclosed in the Offering Memorandum, neither the Company nor any such
subsidiary has any notice of any claim of any sort that has been asserted by
anyone adverse to the rights of the Company or any subsidiary under any of the
easements, rights of way, leases or subleases mentioned above, or affecting or
questioning the rights of the Company or such subsidiary to the continued
possession and/or use of the lands subject to such easements and rights of way
pursuant to the terms thereof and/or the leased or subleased premises under any
such lease or sublease that would, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Change.

(y)    Tax Law Compliance. The Company and its subsidiaries have filed all tax
returns that are required to have been filed by them pursuant to U.S. federal
income tax law, as well as applicable foreign, state, local or other law except
insofar as the failure to file such returns would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Change, and
have paid all taxes due with respect to such returns or pursuant to any
assessment received by the Company and its subsidiaries, except for such taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been provided by the Company or where the failure to pay such taxes would
not, singly or in the aggregate, reasonably be expected to result in a Material
Adverse Change. The charges, accruals and reserves on the books of the Company
in respect of any income tax liability for any years not finally determined are
adequate to meet any assessments or reassessments for additional income tax for
any years not finally determined, except to the extent of any inadequacy that
would not reasonably be expected to result in a Material Adverse Change.

(z)    Investment Company Act. Neither the Company nor any Guarantor is
required, and upon the issuance and sale of the Securities as herein
contemplated and the application of the net proceeds therefrom as described in
the Offering Memorandum, will be required, to register as an “investment
company” under the Investment Company Act of 1940, as amended (the “Investment
Company Act”).

(aa)    Insurance. The Company and its subsidiaries carry or are entitled to the
benefits of insurance, with financially sound and reputable insurers, in such
amounts and covering such risks as is generally maintained by companies of
established repute engaged in the same or similar business, and all such
insurance is in full force and effect. The Company and the Guarantors have no
reason to believe that they or any of their subsidiaries will not be able (i) to
renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary

 

10



--------------------------------------------------------------------------------

or appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Change. Neither of the Company nor any of its
subsidiaries has been denied any insurance coverage which it has sought or for
which it has applied.

(bb)    No Price Stabilization or Manipulation. The Company and the Guarantors
have not, nor to the knowledge of the Company and the Guarantors, has any
affiliate of the Company or the Guarantors taken, nor will the Company, the
Guarantors or any of their respective affiliates take, directly or indirectly,
any action which is designed, or would be expected, to cause or result in, or
which constitutes, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.

(cc)    No Prohibition on Dividends. No subsidiary of the Company or any
Guarantor is currently prohibited, directly or indirectly, from paying any
dividends to the Company or the Guarantors, from making any other distribution
on such subsidiary’s capital stock or other equity interests, from repaying to
the Company or the Guarantors any loans or advances to such subsidiary from the
Company or the Guarantors or from transferring any of such subsidiary’s property
or assets to the Company or the Guarantors or any other subsidiary of the
Company or the Guarantors, except as described in or contemplated in the
Offering Memorandum.

(dd)    Solvency. The Company and its subsidiaries, considered as one
enterprise, are, and immediately after the Closing Date will be, Solvent. As
used herein, the term “Solvent” means, with respect to any person on a
particular date, that on such date (i) the fair market value of the assets of
such person is greater than the total amount of liabilities (including
contingent liabilities) of such person, (ii) the present fair salable value of
the assets of such person is greater than the amount that will be required to
pay the probable liabilities of such person on its debts as they become absolute
and matured, (iii) such person is able to realize upon its assets and pay its
debts and other liabilities, including contingent obligations, as they mature
and (iv) such person does not have unreasonably small capital.

(ee)    Compliance with Sarbanes-Oxley. There is and has been no failure on the
part of the Company or, to the knowledge of the Company and the Guarantors, any
of their respective directors or executive officers, in their capacities as
such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications.

(ff)    Accounting Controls and Disclosure Controls. The Company and each of its
subsidiaries maintain effective internal control over financial reporting (as
defined under Rule 13a-15 and 15d-15 under the Exchange Act) and a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable

 

11



--------------------------------------------------------------------------------

intervals and appropriate action is taken with respect to any differences; and
(v) the interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Offering Memorandum is prepared in accordance
with the Commission’s rules and guidelines applicable thereto. Except as
disclosed in the Offering Memorandum, since the end of the Company’s most recent
audited fiscal year, there has been (A) no material weakness in the Company’s
internal control over financial reporting (whether or not remediated) and (B) no
change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting. The Company and each of its
subsidiaries maintain an effective system of disclosure controls and procedures
(as defined in Rule 13a-15 and Rule 15d-15 under the Exchange Act) that are
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
Commission’s rules and forms, and is accumulated and communicated to the
Company’s executive officers, including its principal executive officer or
officers and principal financial officer or officers, as appropriate, to allow
timely decisions regarding disclosure.

(gg)    Regulations T, U or X. Neither the Company nor any Guarantor nor any of
their respective subsidiaries nor any agent thereof acting on their behalf has
taken, and none of them will take, any action that might cause any Transaction
Document or the issuance or sale of the Securities to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System.

(hh)    Compliance with and Liability Under Environmental Laws. Except as
disclosed in the Offering Memorandum or as would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Change,
(i) neither the Company nor any of its subsidiaries is in violation of, or
subject to any liability under, any federal, state, local or foreign statute,
law, rule, regulation, ordinance, code or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, the workplace, ambient
air, surface water, groundwater, land surface or subsurface strata) or natural
resources such as flora, fauna and wetlands, including, without limitation, laws
and regulations relating to the Release or threatened Release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products, natural gas, natural gas liquids, radioactive
materials, asbestos-containing materials or mold (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (ii) the Company and its subsidiaries have all
Governmental Licenses, and have made all filings and provided all financial
assurances and notices, required under any applicable Governmental License
and/or Environmental Law and are each in compliance with their requirements,
(iii) there are no pending or, to the knowledge of the Company and the
Guarantors, threatened actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, or potential responsibility,
investigation or proceedings relating to any Environmental Law against the
Company or any of its subsidiaries and (iv) there are no, and in the past five
(5) years have not been

 

12



--------------------------------------------------------------------------------

any, events, conditions or circumstances that would reasonably be expected to
form the basis of a requirement for cleanup or remediation, or an action, suit,
claim or proceeding by any private party or Governmental Entity, against or
affecting the Company or any of its subsidiaries relating to Hazardous Materials
or any Environmental Laws. The term “Release” means any release, spill,
emission, discharge, deposit, disposal, leaking, pumping, pouring, dumping,
emptying, injection or leaching into the environment, or into, from or through
any structure or facility.

(ii)    ERISA Compliance. Except as would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Change (i) the Company,
its subsidiaries and any “employee benefit plan” (as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974 (as amended, “ERISA,” which
term, as used herein, includes the regulations and published interpretations
thereunder) established or maintained by the Company, its subsidiaries or their
ERISA Affiliates (as defined below) are in compliance with ERISA and, to the
knowledge of the Company and the Guarantors, each “multiemployer plan” (as
defined in Section 4001 of ERISA) to which the Company, its subsidiaries or an
ERISA Affiliate contributes (a “Multiemployer Plan”) is in compliance with
ERISA, (ii) no “reportable event” (as defined in Section 4043(c) of ERISA,
except that reportable event shall not include reportable events for which
notice or reporting requirements have been waived) has occurred or is reasonably
expected to occur with respect to any “employee benefit plan” established or
maintained by the Company, its subsidiaries or any of their ERISA Affiliates,
(iii) no “single-employer plan” (as defined in Section 4001 of ERISA)
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates, is currently contemplated to be terminated, (iv) neither the
Company, its subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (A) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(B) Sections 412, 4971, 4975 or 4980B of the Code (as defined below) and
(v) each “employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401 of the Code has timely applied for or received a determination
letter from the Internal Revenue Service and, to the knowledge of the Company
and the Guarantors, nothing has occurred, whether by action or failure to act,
which is likely to cause the loss of such qualification. “ERISA Affiliate”
means, with respect to the Company or a subsidiary, any member of any group of
organizations described in Section 414 of the Internal Revenue Code of 1986 (as
amended, the “Code,” which term, as used herein, includes the regulations and
published interpretations thereunder) of which the Company or such subsidiary is
a member.

(jj)    Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company
and the Guarantors, is imminent, and the Company and the Guarantors are not
aware of any existing or imminent labor disturbance by the employees of any of
their or any subsidiary’s principal suppliers, manufacturers, customers or
contractors, which, in either case, would, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

(kk)    Reserve Report Data. The oil and gas reserve estimates of each of the
Company and its subsidiaries for the fiscal years ended December 31, 2017, 2018
and 2019

 

13



--------------------------------------------------------------------------------

included in or incorporated by reference in the Preliminary Offering Memorandum
and the Final Offering Memorandum are derived from reports that have been
prepared by the independent petroleum consulting firms as set forth therein,
such reserve estimates fairly reflect in all material respects the oil and gas
reserves of each of the Company and its subsidiaries at the dates indicated
therein and are in accordance, in all material respects, with the Commission
guidelines applied on a consistent basis throughout the periods involved.

(ll)    Independent Reserve Engineering Firm. Netherland, Sewell & Associates
Inc. (“Netherland”) has represented to the Company that they are, and the
Company believes them to be, independent reserve engineers with respect to
Company and its subsidiaries and for the periods set forth in the Offering
Memorandum.

(mm)    No Unlawful Payments. Neither the Company nor any of its subsidiaries,
nor any director, officer or employee of the Company or any of its subsidiaries
nor, to the knowledge of the Company and each of the Guarantors, any agent,
affiliate or other person associated with or acting on behalf of the Company or
any of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government official or employee, including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office; (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as amended (the “FCPA”), or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under the Bribery Act 2010 of the United Kingdom, or any other applicable
anti-bribery or anti-corruption law, including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA, or any other
applicable anti-corruption laws; or (iv) made, offered, agreed, requested or
taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any rebate, payoff, influence payment, kickback
or other unlawful or improper payment or benefit. The Company and its
subsidiaries have instituted, maintained and enforced, and will continue to
maintain and enforce, policies and procedures designed to promote and ensure,
and which are reasonably expected to continue to ensure, continued compliance
with all applicable anti-bribery and anti-corruption laws.

(nn)    Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Company or
any of its subsidiaries

 

14



--------------------------------------------------------------------------------

conducts business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Entity (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any Governmental Entity or any
arbitrator involving the Company or any of its subsidiaries with respect to the
Anti-Money Laundering Laws is pending or, to the knowledge of the Company or any
of the Guarantors, threatened.

(oo)    No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, nor any of the Company’s directors, officers or employees, nor, to
the knowledge of the Company or any of the Guarantors, any agent, affiliate or
other person associated with or acting on behalf of the Company or any of its
subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. government, (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State and including, without limitation, the designation
as a “specially designated national” or “blocked person”), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, the Swiss
Secretariat of Economic Affairs, or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Company, any of its subsidiaries or any
of the Guarantors located, organized or resident in a country or territory that
is the subject or target of Sanctions, including, without limitation, Cuba,
Iran, North Korea, Crimea and Syria (each, a “Sanctioned Country”); and the
Company will not directly or indirectly use the proceeds of the offering of the
Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity
(i) to fund or facilitate any activities of or business with any person that, at
the time of such funding or facilitation, is the subject or target of Sanctions,
(ii) to fund or facilitate any activities of or business in any Sanctioned
Country or (iii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
initial purchaser, underwriter, advisor, investor or otherwise) of Sanctions.
For the past five years, the Company and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in and will not engage in any dealings
or transactions with any person that at the time of the dealing or transaction
is or was the subject or the target of Sanctions or with any Sanctioned Country.

(pp)    Regulation S. The Company, the Guarantors and their respective
affiliates and all persons acting on their behalf (other than the Initial
Purchaser, as to whom the Company and the Guarantors make no representation)
have complied with and will comply with the offering restrictions requirements
of Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Offering Memorandum will contain
the disclosure required by Rule 902 under the Securities Act. Each of the
Company and the Guarantors is a “reporting issuer,” as defined in Rule 902 under
the Securities Act.

(qq)    Statistical and Market-Related Data. Any statistical and market-related
data included or incorporated by reference in the Offering Memorandum is based
on or derived from sources that the Company believes, after reasonable inquiry,
to be reliable and accurate and, to the extent required, the Company has
obtained the written consent to the use of such data from such sources.

 

15



--------------------------------------------------------------------------------

(rr)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in the Pricing Disclosure Package or
the Final Offering Memorandum has been made without a reasonable basis or has
been disclosed other than in good faith.

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchaser or to counsel for the Initial Purchaser shall
be deemed to be a representation and warranty by the Company or such Guarantor
to the Initial Purchaser as to the matters set forth therein.

SECTION 2.    Purchase, Sale and Delivery of the Securities.

(a)    The Notes. The Company hereby agrees to issue and sell to the Initial
Purchaser all of the Notes, and the Initial Purchaser agrees to purchase from
the Company the aggregate principal amount of Notes set forth in Schedule A
hereto at a purchase price of 98.00% of the principal amount of the Notes (the
“Purchase Price”), payable on the Closing Date on the basis of the
representations, warranties and agreements herein contained, and upon the terms,
subject to the conditions thereto, herein set forth.

(b)    The Closing Date. Delivery of certificates for the Notes in form to be
purchased by the Initial Purchaser and payment therefor shall be made at the
offices of Latham & Watkins LLP (or such other place as may be agreed to by the
Company and the Initial Purchaser) at 9:00 a.m. New York City time, on November
30, 2020, or such other time and date as the Initial Purchaser shall designate
by notice to the Company. The time and date of such payment for the Notes is
referred to herein as the “Closing Date.”

(c)    Delivery of the Notes. The Company shall deliver, or cause to be
delivered, to the Initial Purchaser the Notes at the Closing Date through the
facilities of DTC, against the irrevocable release of a wire transfer of
immediately available funds for the amount of the purchase price therefor. The
global certificates for the Notes shall be in such denominations as the Initial
Purchaser may designate and registered in the name of Cede & Co., as nominee of
DTC, pursuant to the DTC Agreement. Time shall be of the essence, and delivery
at the time and place specified in this Agreement is a further condition to the
obligations of the Initial Purchaser.

(d)    Initial Purchaser as Qualified Institutional Buyer. The Initial Purchaser
represents and warrants to, and agrees with, the Company and the Guarantors
that:

(i)    it will offer and sell the Notes only to (A) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (B) upon the terms and conditions set forth in Annex II to this
Agreement;

(ii)    it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and

 

16



--------------------------------------------------------------------------------

(iii)    it will not offer or sell the Notes by any form of general solicitation
or general advertising, including but not limited to the methods described in
Rule 502(c) under the Securities Act.

SECTION 3.    Additional Covenants. Each of the Company and the Guarantors
further, jointly and severally, covenants and agrees with the Initial Purchaser
as follows:

(a)    Preparation of Final Offering Memorandum; Initial Purchaser’s Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchaser the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement. The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Initial Purchaser shall
previously have been furnished a copy of the proposed amendment or supplement at
least two business days prior to the proposed use or filing, and shall not have
objected to such amendment or supplement. Before making, preparing, using,
authorizing, approving or distributing any Company Additional Written
Communication, the Company and the Guarantors will furnish to the Initial
Purchaser a copy of such written communication for review and will not make,
prepare, use, authorize, approve or distribute any such written communication to
which the Initial Purchaser reasonably objects.

(b)    Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with any applicable
law, the Company and the Guarantors will immediately notify the Initial
Purchaser thereof and forthwith prepare and (subject to Section 3(a) hereof)
furnish to the Initial Purchaser such amendments or supplements to any of the
Pricing Disclosure Package as may be necessary so that the statements in any of
the Pricing Disclosure Package as so amended or supplemented will not, in the
light of the circumstances under which they were made, be misleading or so that
any of the Pricing Disclosure Package will comply with all applicable law. If,
prior to the completion of the placement of the Securities by the Initial
Purchaser with the Subsequent Purchasers, any event shall occur or condition
exist as a result of which it is necessary to amend or supplement the Final
Offering Memorandum, as then amended or supplemented, in order to make the
statements therein, in the light of the circumstances when the Final Offering
Memorandum is delivered to a Subsequent Purchaser, not misleading, or if in the
judgment of the Initial Purchaser or counsel for the Initial Purchaser it is
otherwise necessary to amend or supplement the Final Offering Memorandum to
comply with any applicable law, the Company and the Guarantors agree to promptly
prepare (subject to Section 3(a) hereof) and furnish at their own expense to the
Initial Purchaser, amendments or supplements to the Final Offering

 

17



--------------------------------------------------------------------------------

Memorandum so that the statements in the Final Offering Memorandum as so amended
or supplemented will not, in the light of the circumstances under which they
were made at the Closing Date and at the time of sale of the Securities, be
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with all applicable law.

The Company and the Guarantors hereby expressly acknowledge that the
indemnification and contribution provisions of Section 8 and Section 9 hereof
are specifically applicable and relate to the Preliminary Offering Memorandum,
the Pricing Supplement, the Pricing Disclosure Package, the Final Offering
Memorandum, and any Company Additional Written Communication, registration
statement or prospectus and any such amendments or supplements thereto referred
to in this Section 3.

(c)    Copies of the Offering Memorandum. The Company agrees to furnish the
Initial Purchaser, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as it shall reasonably request.

(d)    Blue Sky Compliance. Each of the Company and the Guarantors shall
cooperate with the Initial Purchaser and counsel for the Initial Purchaser to
qualify or register (or to obtain exemptions from qualifying or registering) all
or any part of the Securities for offer and sale under the securities laws of
the several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Initial Purchaser, shall comply with such laws
and shall continue such qualifications, registrations and exemptions in effect
so long as required for the distribution of the Securities. None of the Company
or any of the Guarantors shall be required to qualify as a foreign corporation
or other form of entity or to take any action that would subject it to general
service of process in any such jurisdiction where it is not presently qualified
or where it would be subject to taxation as a foreign corporation. The Company
will advise the Initial Purchaser promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the
Securities for offering, sale or trading in any jurisdiction or any initiation
or threat of any proceeding for any such purpose, and in the event of the
issuance of any order suspending such qualification, registration or exemption,
each of the Company and the Guarantors shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.

(e)    Use of Proceeds. The Company shall apply the net proceeds from the sale
of the Notes sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f)    DTC. The Company will cooperate with the Initial Purchaser and use its
best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of DTC.

(g)    Additional Issuer Information. Prior to the completion of the placement
of the Securities by the Initial Purchaser with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the NYSE all
reports and documents required to be filed under Section 13 or 15 of the
Exchange Act. Additionally, at any time

 

18



--------------------------------------------------------------------------------

when the Company is not subject to Section 13 or 15 of the Exchange Act, for the
benefit of holders and beneficial owners from time to time of the Securities,
the Company shall furnish, at its expense, upon request, to holders and
beneficial owners of Securities and prospective purchasers of Securities
information (“Additional Issuer Information”) satisfying the requirements of
Rule 144A(d).

(h)    Agreement Not To Offer or Sell Additional Securities. During the period
of 60 days following the date hereof, the Company will not, without the prior
written consent of the Initial Purchaser (which consent may be withheld at the
sole discretion of the Initial Purchaser), directly or indirectly, sell, offer,
contract or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a 1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt
securities of the Company or securities exchangeable for or convertible into
debt securities of the Company (other than as contemplated by this Agreement);
provided, however, that the foregoing shall not prohibit the Company and its
subsidiaries from filing a new shelf Registration Statement on Form S-3 (it
being understood that any offer or sale of any debt securities or securities
exchangeable for or convertible into debt securities from this shelf
Registration Statement remains subject to the foregoing restrictions).

(i)    Future Reports to the Initial Purchaser. At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities remain
outstanding, the Company will furnish to the Initial Purchaser: (i) as soon as
practicable after the end of each fiscal year, copies of the Annual Report of
the Company containing the balance sheet of the Company as of the close of such
fiscal year and statements of income, stockholders’ equity and cash flows for
the year then ended and the opinion thereon of the Company’s independent public
or certified public accountants; (ii) as soon as practicable after the filing
thereof, copies of each proxy statement, Annual Report on Form 10-K, Quarterly
Report on Form 10-Q, Current Report on Form 8-K or other report filed by the
Company with the Commission, FINRA or any securities exchange; and (iii) as soon
as available, copies of any report or communication of the Company mailed
generally to holders of its capital stock or debt securities (including the
holders of the Securities), if, in each case, such documents are not filed with
the Commission within the time periods specified by the Commission’s rules and
regulations under Section 13 or 15 of the Exchange Act.

(j)    No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company or any
such Affiliate of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the Securities Act, such offer or sale would
render invalid (for the purpose of (i) the sale of the Notes by the Company to
the Initial Purchaser, (ii) the resale of the Notes by the Initial Purchaser to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(a)(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.

 

19



--------------------------------------------------------------------------------

(k)    No General Solicitation or Directed Selling Efforts. The Company agrees
that it will not and will not permit any of its Affiliates or any other person
acting on its or their behalf (other than the Initial Purchaser, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts with respect to the Securities
within the meaning of Regulation S, and the Company will and will cause all such
persons to comply with the offering restrictions requirement of Regulation S
with respect to the Securities.

(l)    No Restricted Resales. The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to resell any
of the Notes that have been reacquired by any of them.

(m)    Legended Securities. Each certificate for a Security will bear the legend
contained in “Notice to Investors” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

(n)    The Initial Purchaser may, in its sole discretion, waive in writing the
performance by the Company or any Guarantor of any one or more of the foregoing
covenants or extend the time for their performance.

SECTION 4.    Payment of Expenses. Each of the Company and the Guarantors
agrees, jointly and severally, to pay all costs, fees and expenses incurred in
connection with the performance of its obligations hereunder and in connection
with the transactions contemplated hereby, including, without limitation,
(a) all expenses incident to the issuance and delivery of the Securities
(including all printing and engraving costs), (b) all necessary issue, transfer
and other stamp taxes in connection with the issuance and sale of the Securities
to the Initial Purchaser, (c) all fees and expenses of the Company’s and the
Guarantors’ counsel, independent public or certified public accountants and
other advisors, (d) all costs and expenses incurred in connection with the
preparation, printing, filing, shipping and distribution (including any form of
electronic distribution) of the Pricing Disclosure Package and the Final
Offering Memorandum (including financial statements and exhibits), and all
amendments and supplements thereto, and the Transaction Documents, (e) all
filing fees, attorneys’ fees and expenses incurred by the Company, the
Guarantors or the Initial Purchaser in connection with qualifying or registering
(or obtaining exemptions from the qualification or registration of) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States, the provinces of Canada or other
jurisdictions designated by the Initial Purchaser (including, without
limitation, the cost of preparing, printing and mailing preliminary and final
blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum), (f) the fees and
expenses of the Trustee, including the fees and disbursements of counsel for the
Trustee in connection with the Indenture and the Securities (g) any fees payable
in connection with the rating of the Securities with the ratings agencies,
(h) any filing fees incident to, and any reasonable fees and disbursements of
counsel to the Initial Purchaser in connection with the review by FINRA, if any,
of the terms of the sale of the Securities, (i) all fees and expenses (including
reasonable fees and expenses of counsel) of the Company and the Guarantors in
connection with approval of the Securities by DTC for “book-entry” transfer, and
the performance by the Company

 

20



--------------------------------------------------------------------------------

and the Guarantors of their other obligations under this Agreement and (j) all
expenses incident to the “road show” for the offering of the Securities,
including travel expenses; provided, however, that the Initial Purchaser will
pay 50% of the cost of any chartered airplane. Except as provided in this
Section 4 and Sections 6, 8 and 9 hereof, the Initial Purchaser shall pay its
own expenses, including the fees and disbursements of its counsel.

SECTION 5.    Conditions of the Obligations of the Initial Purchaser. The
obligations of the Initial Purchaser to purchase and pay for the Notes on the
Closing Date as provided herein is subject to the accuracy of the
representations and warranties on the part of the Company and the Guarantors set
forth in Section 1 hereof as of the date hereof and as of the Closing Date, as
though then made and to the timely performance by the Company and the Guarantors
of their covenants and other obligations hereunder, and to each of the following
additional conditions:

(a)    Accountants’ Comfort Letter. At the time of the execution of this
Agreement, the Initial Purchaser shall have received from Ernst & Young LLP, the
independent registered public accounting firm for the Company, a “comfort
letter” dated the date hereof addressed to the Initial Purchaser, in form and
substance satisfactory to the Initial Purchaser, covering the financial
information in the Pricing Disclosure Package and other customary matters. In
addition, on the Closing Date, the Initial Purchaser shall have received from
such accountants a “bring-down comfort letter” dated the Closing Date, addressed
to the Initial Purchaser, in form and substance satisfactory to the Initial
Purchaser, in the form of the “comfort letter” delivered on the date hereof,
except that (i) it shall cover the financial information in the Final Offering
Memorandum and any amendment or supplement thereto and (ii) procedures shall be
brought down to a date no more than three days prior to the Closing Date.

(b)    Reserve Report Confirmation Letters. At the time of the execution of this
Agreement, the Initial Purchaser shall have received from Netherland, a letter,
dated the date hereof, in form and substance satisfactory to the Initial
Purchaser, with respect to the statements and certain information contained in
the Pricing Disclosure Package and certain other customary matters. In addition,
on the Closing Date, the Initial Purchaser shall have received from Netherland,
a letter, dated as of the Closing Date, in form and substance satisfactory to
the Initial Purchaser, in the form of the letter delivered on the date hereof,
except that (i) it shall cover the statements and certain information in the
Final Offering Memorandum and any amendment or supplement thereto and
(ii) procedures shall be brought down to a date no more than three days prior to
the Closing Date.

(c)    No Material Adverse Change or Ratings Agency Change. For the period from
and after the date of this Agreement and prior to the Closing Date, (i) in the
judgment of the Initial Purchaser there shall not have occurred any Material
Adverse Change and (ii) there shall not have occurred any downgrading, nor shall
any notice have been given of any intended or potential downgrading or of any
review for a possible change that does not indicate the direction of the
possible change, in the rating accorded the Company or any of its subsidiaries
or any of their securities or indebtedness by any “nationally recognized
statistical rating organization” as such term is defined under Section 3(a)(62)
under the Exchange Act.

 

21



--------------------------------------------------------------------------------

(d)    Opinion of Counsel for the Company. On the Closing Date, the Initial
Purchaser shall have received the favorable opinions, each dated the Closing
Date and addressed to the Initial Purchaser and reasonably satisfactory to the
Initial Purchaser, of (i) Latham & Watkins LLP, special counsel for the Company,
substantially in the forms of Exhibits A-1, A-2 and A-3 and (ii) special
counsels in the Commonwealth of Virginia and State of West Virginia,
substantially in the form of Exhibit A-4.

(e)    Opinion of Counsel for the Initial Purchaser. On the Closing Date, the
Initial Purchaser shall have received the favorable opinion of Vinson & Elkins
L.L.P., counsel for the Initial Purchaser, dated as of the Closing Date, with
respect to such matters as may be reasonably requested by the Initial Purchaser.

(f)    Officers’ Certificate. On the Closing Date, the Initial Purchaser shall
have received a written certificate executed by the Chief Financial Officer and
an Executive Vice President of the Company on behalf of the Company and each
Guarantor, dated as of the Closing Date, to the effect set forth in
Section 5(c)(ii) hereof, and further to the effect that:

(i)    for the period from and after the date of this Agreement and prior to the
Closing Date, there has not occurred any Material Adverse Change;

(ii)    the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date, with the same force and
effect as though expressly made on and as of the Closing Date; and

(iii)    the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date.

(g)    Chief Financial Officer’s Certificate. At the time of the execution of
this Agreement, the Initial Purchaser shall have received from the chief
financial officer of the Company a certificate, in form and substance reasonably
satisfactory to the Initial Purchaser (the “Initial CFO Certificate”),
containing statements with respect to certain financial and operational
information included or incorporated by reference in the Pricing Disclosure
Package and other customary matters. In addition, on the Closing Date, the
Initial Purchaser shall have received from the chief financial officer of the
Company a certificate, in form and substance reasonably satisfactory to the
Initial Purchaser, (i) stating, as of the Closing Date, the conclusions and
findings of the chief financial officer with respect to the financial and
operational information and other matters covered by the Initial CFO Certificate
and (ii) confirming in all material respects the conclusions and findings set
forth in the Initial CFO Certificate.

(h)    Indenture. The Company and the Guarantors shall have executed and
delivered the Indenture, in form and substance reasonably satisfactory to the
Initial Purchaser, and the Initial Purchaser shall have received executed copies
thereof.

(i)    Additional Documents. On or before the Closing Date, the Initial
Purchaser and counsel for the Initial Purchaser shall have received such
information,

 

22



--------------------------------------------------------------------------------

documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Initial
Purchaser by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Sections 4, 6, 8 and 9 hereof shall at all times be
effective and shall survive such termination.

SECTION 6.    Reimbursement of Initial Purchaser’s Expenses. If this Agreement
is terminated by the Initial Purchaser pursuant to Section 5 or 10 hereof,
including if the sale to the Initial Purchaser of the Securities is not
consummated because of any refusal, inability or failure on the part of the
Company or the Guarantors to perform any agreement herein or to comply with any
provision hereof, the Company and the Guarantors, jointly and severally, agree
to reimburse the Initial Purchaser upon demand for all out-of-pocket expenses
that shall have been reasonably incurred by the Initial Purchaser in connection
with the proposed purchase and the offering and sale of the Securities,
including, without limitation, fees and disbursements of counsel, printing
expenses, travel expenses, postage, facsimile and telephone charges.

SECTION 7.    Offer, Sale and Resale Procedures. The Initial Purchaser, on the
one hand, and the Company and each of the Guarantors, on the other hand, hereby
agree to observe the following procedures in connection with the offer and sale
of the Securities:

(a)    Offers and sales of the Securities will be made only by the Initial
Purchaser or Affiliates thereof qualified to do so in the jurisdictions in which
such offers or sales are made. Each such offer or sale shall only be made to
persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex II hereto, which Annex II is hereby expressly made a part hereof.

(b)    No general solicitation or general advertising (within the meaning of
Rule 502 under the Securities Act) will be used in the United States in
connection with the offering of the Securities.

(c)    Upon original issuance by the Company, and until such time as the same is
no longer required under the applicable requirements of the Securities Act, the
Company shall ensure that the Notes (and all securities issued in exchange
therefor or in substitution thereof) shall bear a legend in substantially the
form set forth under “Transfer Restrictions” in the Preliminary Offering
Memorandum.

Following the sale of the Securities by the Initial Purchaser to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchaser shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

 

23



--------------------------------------------------------------------------------

SECTION 8.    Indemnification.

(a)    Indemnification of the Initial Purchaser. The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless the
Initial Purchaser, its affiliates, directors, officers and employees, and each
person, if any, who controls the Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or expense, as incurred, to which the Initial Purchaser or such affiliate,
director, officer, employee or controlling person may become subject, under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company or is otherwise permitted by Section 8(d) hereof), insofar as such loss,
claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based: (i) upon any untrue statement or
alleged untrue statement of a material fact included or incorporated by
reference in the Preliminary Offering Memorandum, the Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading; or
(ii) in whole or in part upon any inaccuracy in the representations and
warranties of the Company contained herein; or (iii) in whole or in part upon
any failure of the Company to perform its obligations hereunder or under law; or
(iv) any act or failure to act or any alleged act or failure to act by the
Initial Purchaser in connection with, or relating in any manner to, the offering
contemplated hereby, and which is included as part of or referred to in any
loss, claim, damage, liability or action arising out of or based upon any matter
covered by clause (i) above, provided that the Company shall not be liable under
this clause (iv) to the extent that a court of competent jurisdiction shall have
determined by a final judgment that such loss, claim, damage, liability or
action resulted directly from any such acts or failures to act undertaken or
omitted to be taken by the Initial Purchaser through its gross negligence or
willful misconduct; and to reimburse the Initial Purchaser and each such
affiliate, director, officer, employee or controlling person for any and all
expenses (including the fees and disbursements of counsel chosen by the Initial
Purchaser) as such expenses are reasonably incurred by the Initial Purchaser or
such affiliate, director, officer, employee or controlling person in connection
with investigating, defending, settling, compromising or paying any such loss,
claim, damage, liability, expense or action; provided, however, that the
foregoing indemnity agreement shall not apply, with respect to the Initial
Purchaser, to any loss, claim, damage, liability or expense to the extent, but
only to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by the Initial
Purchaser expressly for use in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto). The indemnity agreement set
forth in this Section 8(a) shall be in addition to any liabilities that the
Company may otherwise have.

 

24



--------------------------------------------------------------------------------

(b)    Indemnification of the Company and the Guarantors. The Initial Purchaser
agrees to indemnify and hold harmless the Company, each Guarantor, each of their
respective directors and each person, if any, who controls the Company or any
Guarantor within the meaning of the Securities Act or the Exchange Act, against
any loss, claim, damage, liability or expense, as incurred, to which the
Company, any Guarantor or any such director or controlling person may become
subject, under the Securities Act, the Exchange Act, or other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Initial Purchaser or is otherwise permitted by Section 8(d)
hereof), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based upon any
untrue statement or alleged untrue statement of a material fact included in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by the Initial Purchaser expressly for use therein; and to reimburse the
Company, any Guarantor and each such director or controlling person for any and
all expenses (including the fees and disbursements of counsel) as such expenses
are reasonably incurred by the Company, any Guarantor or such director or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action. Each of the Company and the Guarantors hereby acknowledges that the only
information that the Initial Purchaser has furnished to the Company expressly
for use in the Preliminary Offering Memorandum, the Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto) are the statements set forth in the fourth
paragraph, the third and fourth sentences in the sixth paragraph, and the
statements pertaining to the Initial Purchaser in the ninth, tenth and eleventh
paragraphs under the caption “Plan of Distribution” in the Preliminary Offering
Memorandum and the Final Offering Memorandum. The indemnity agreement set forth
in this Section 8(b) shall be in addition to any liabilities that the Initial
Purchaser may otherwise have.

(c)    Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof; provided that the
failure to so notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party under this Section 8 except
to the extent that it has been materially prejudiced by such failure (through
the forfeiture of substantive rights and defenses) and shall not relieve the
indemnifying party from any liability that the indemnifying party may have to an
indemnified party other than under this Section 8. In case any such action is
brought against any indemnified party

 

25



--------------------------------------------------------------------------------

and such indemnified party seeks or intends to seek indemnity from an
indemnifying party, the indemnifying party will be entitled to participate in
and, to the extent that it shall elect, jointly with all other indemnifying
parties similarly notified, by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof (other than the
reasonable costs of investigation) unless (i) the indemnified party shall have
employed separate counsel in accordance with the proviso to the immediately
preceding sentence (it being understood, however, that the indemnifying party
shall not be liable for the expenses of more than one separate counsel (together
with local counsel (in each jurisdiction)), which shall be selected by the
Initial Purchaser (in the case of counsel representing the Initial Purchaser or
their related persons), representing the indemnified parties who are parties to
such action) or (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.

(d)    Settlements. The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by this Section 8, the indemnifying party agrees that
it shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request or disputed in good faith the indemnified party’s entitlement
to such reimbursement prior to the date of such settlement. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (A) includes an

 

26



--------------------------------------------------------------------------------

unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (B) does not
include any statements as to or any findings of fault, culpability or failure to
act by or on behalf of any indemnified party.

SECTION 9.    Contribution. If the indemnification provided for in Section 8
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchaser, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchaser, on the other hand, in connection with the
statements or omissions or inaccuracies in the representations and warranties
herein which resulted in such losses, claims, damages, liabilities or expenses,
as well as any other relevant equitable considerations. The relative benefits
received by the Company and the Guarantors, on the one hand, and the Initial
Purchaser, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
and the total discount received by the Initial Purchaser bear to the aggregate
initial offering price of the Securities. The relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchaser, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Company and
the Guarantors, on the one hand, or the Initial Purchaser, on the other hand,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission or inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company, the Guarantors and the Initial Purchaser agree that it would not be
just and equitable if contribution pursuant to this Section 9 were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in this Section 9.

 

27



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Section 9, the Initial Purchaser shall
not be required to contribute any amount in excess of the discount received by
the Initial Purchaser in connection with the Securities distributed by it. No
person guilty of fraudulent misrepresentation (within the meaning of Section 11
of the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. For purposes of this Section 9,
each affiliate, director, officer and employee of the Initial Purchaser and each
person, if any, who controls the Initial Purchaser within the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as the Initial Purchaser, and each director of the Company or any Guarantor, and
each person, if any, who controls the Company or any Guarantor within the
meaning of the Securities Act and the Exchange Act, shall have the same rights
to contribution as the Company and the Guarantors.

SECTION 10.    Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Initial Purchaser by notice given to the
Company if at any time: (i) trading or quotation in any of the Company’s
securities shall have been suspended by the Commission or by the NYSE, or
trading in securities generally on either the NASDAQ Stock Market or the NYSE
shall have been suspended or materially limited, or minimum or maximum prices
shall have been generally established on any of such quotation system or stock
exchange by the Commission or FINRA; (ii) a general banking moratorium shall
have been declared by any of federal or New York or state of Company’s
incorporation authorities; (iii) there shall have occurred any outbreak or
escalation of national or international hostilities or any crisis or calamity,
or any change in the United States or international financial markets, or any
substantial change or development involving a prospective substantial change in
United States’ or international political, financial or economic conditions, as
in the judgment of the Initial Purchaser is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities in the manner and on the terms described in the Pricing
Disclosure Package or to enforce contracts for the sale of securities; (iv) in
the judgment of the Initial Purchaser there shall have occurred any Material
Adverse Change; or (v) the Company shall have sustained a loss by strike, fire,
flood, earthquake, accident or other calamity of such character as in the
judgment of the Initial Purchaser may interfere materially with the conduct of
the business and operations of the Company and its subsidiaries considered as
one enterprise regardless of whether or not such loss shall have been insured.
Any termination pursuant to this Section 10 shall be without liability on the
part of (A) the Company or any Guarantor to the Initial Purchaser, except that
the Company and the Guarantors shall be obligated to reimburse the expenses of
the Initial Purchaser pursuant to Section 4 and Section 6 hereof, (B) the
Initial Purchaser to the Company and the Guarantors or (C) any party hereto to
any other party except that the provisions of Section 8 and Section 9 hereof
shall at all times be effective and shall survive such termination.

SECTION 11.    Representations and Indemnities to Survive Delivery. The
respective indemnities, rights of contribution, agreements, representations,
warranties and other statements of the Company, the Guarantors, their respective
officers and the Initial Purchaser set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Initial Purchaser, the Company, any Guarantor or any
of their affiliates, employees, officers or directors or any controlling person,
as the case may be, and will survive delivery of and payment for the Securities
sold hereunder and any termination of this Agreement.

 

28



--------------------------------------------------------------------------------

SECTION 12.    Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered, couriered or facsimiled and confirmed to the
parties hereto as follows:

If to the Initial Purchaser:

BofA Securities, Inc.

One Bryant Park

New York, New York 10036

Facsimile: (212) 901-7897

Attention: High Yield Legal Department

with a copy to:

Vinson & Elkins L.L.P.

1001 Fannin St., Suite 2500

Houston, Texas 77002

Facsimile: (713) 615-5725; (713) 615-5669

Attention: Douglas E. McWilliams; Thomas G. Zentner III

If to the Company or the Guarantors:

CNX Resources Corporation

CNX Center

1000 CONSOL Energy Drive, Suite 400

Canonsburg, PA 15317-6506

Facsimile: (724) 485-4837

Attention: General Counsel

with a copy to:

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Facsimile: (713) 546-5401

Attention: David J. Miller

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13.    Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Section 8 and Section 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from the Initial Purchaser merely by reason of such
purchase.

SECTION 14.    Partial Unenforceability. The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other

 

29



--------------------------------------------------------------------------------

section, paragraph or provision hereof. If any section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

SECTION 15.    Governing Law Provisions. THIS AGREEMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

SECTION 16.    Consent to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby (“Related Proceedings”) may be instituted in the federal courts of the
United States of America located in the City and County of New York or the
courts of the State of New York in each case located in the City and County of
New York (collectively, the “Specified Courts”), and each party irrevocably
submits to the exclusive jurisdiction (except for suits, actions or proceedings
instituted in regard to the enforcement of a judgment of any Specified Court in
a Related Proceeding (a “Related Judgment”) as to which such jurisdiction is
nonexclusive) of the Specified Courts in any Related Proceeding. Service of any
process, summons, notice or document by mail to such party’s address set forth
above shall be effective service of process for any Related Proceeding brought
in any Specified Court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any Related Proceeding in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any Specified Court that any Related Proceeding brought in any Specified
Court has been brought in an inconvenient forum. Each party not located in the
United States irrevocably appoints CT Corporation System as its agent to receive
service of process or other legal summons for purposes of any Related Proceeding
that may be instituted in any Specified Court.

SECTION 17.    No Advisory or Fiduciary Responsibility. Each of the Company and
the Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the Initial Purchaser, on the other hand, and the Company
and the Guarantors are capable of evaluating and understanding and understand
and accept the terms, risks and conditions of the transactions contemplated by
this Agreement; (ii) in connection with each transaction contemplated hereby and
the process leading to such transaction the Initial Purchaser is and has been
acting solely as a principal and is not the agent or fiduciary of the Company or
any of the Guarantors or any of their respective affiliates, stockholders,
creditors or employees or any other party; (iii) the Initial Purchaser has not
assumed and will not assume an advisory or fiduciary responsibility in favor of
the Company or any of the Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Initial Purchaser has advised or is currently advising the Company or any of the
Guarantors on other matters) or any other obligation to the Company or any of
the Guarantors except the obligations expressly set forth in this Agreement;
(iv) the Initial Purchaser and its affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
the Guarantors, and the Initial Purchaser has no obligation to disclose

 

30



--------------------------------------------------------------------------------

any of such interests by virtue of any fiduciary or advisory relationship; and
(v) the Initial Purchaser has not provided any legal, accounting, regulatory or
tax advice with respect to the offering contemplated hereby, and the Company and
the Guarantors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the Initial Purchaser,
or any of them, with respect to the subject matter hereof. The Company and the
Guarantors hereby waive and release, to the fullest extent permitted by law, any
claims that the Company and the Guarantors may have against the Initial
Purchaser with respect to any breach or alleged breach of fiduciary duty.

SECTION 18.    Recognition of the U.S. Special Resolution Regimes.

(a)    In the event that the Initial Purchaser is a Covered Entity and becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from the Initial Purchaser of this Agreement, and any interest and obligation in
or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(b)    In the event that the Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of the Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against the Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

For purposes of this Section 18: (i) “BHC Act Affiliate” has the meaning
assigned to the term “affiliate” in, and shall be interpreted in accordance
with, 12 U.S.C. § 1841(k); (ii) “Covered Entity” means any of the following:
(A) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b); (B) a “covered bank” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 47.3(b); or (C) a “covered FSI”
as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b); (iii) “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable; and (iv) “U.S. Special Resolution Regime” means each of (A) the
Federal Deposit Insurance Act and the regulations promulgated thereunder and
(B) Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and the regulations promulgated thereunder.

SECTION 19.    Compliance with USA Patriot Act. In accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Initial Purchaser is required to obtain, verify and
record information that identifies their respective clients, including the
Company, which information may include the name and address of their respective
clients, as well as other information that will allow the Initial Purchaser to
properly identify its respective clients.

 

31



--------------------------------------------------------------------------------

SECTION 20.    General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier, facsimile or other electronic transmission (i.e., a “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart thereof. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to this Agreement or any document to be signed in connection with
this Agreement shall be deemed to include electronic signatures, deliveries or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, and the parties hereto consent to conduct the transactions
contemplated hereunder by electronic means. This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit. The section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

[Signature Pages Follow]

 

32



--------------------------------------------------------------------------------

Very truly yours, CNX Resources Corporation By:  

/s/ Donald W. Rush

  Name: Donald W. Rush   Title: Chief Financial Officer The Guarantors
identified on Schedule I hereto, as Guarantors By:  

/s/ Donald W. Rush

  Name: Donald W. Rush   as Authorized Signatory for each of the Guarantors
listed on Schedule I hereto

 

33



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchaser as of the date first above written.

BofA Securities, Inc.

 

By:  

/s/ Lex Maultsby

  Name: Lex Maultsby   Title: Managing Director

 

34



--------------------------------------------------------------------------------

SCHEDULE I

Guarantors

 

CNX Gas Company LLC

CNX Gas LLC

CNX Land LLC

CNX Water Assets LLC (f/k/a CONSOL of WV LLC)

CNX Gathering LLC

CNX Resource Holdings LLC

Pocahontas Gas LLC

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE A

INITIAL PURCHASER

 

Initial Purchaser

   Aggregate Principal Amount of
Notes to be Purchased  

BofA Securities, Inc.

   $ 500,000,000     

 

 

 

Total

   $ 500,000,000     

 

 

 

 

Schedule A-1



--------------------------------------------------------------------------------

EXHIBIT A-1

Opinion of special counsel for the Company to be delivered pursuant to Section 5
of the Purchase Agreement.

1.    The Company is a corporation under the General Corporation Law of the
State of Delaware with corporate power and authority to own or lease its
properties and to conduct its business as described in the Pricing Disclosure
Package and the Offering Memorandum and to execute and deliver, and incur and
perform all of its obligations under, the Transaction Documents.1 With your
consent, based solely on certificates from public officials, we confirm that the
Company is validly existing and in good standing under the laws of the State of
Delaware.

2.    Each of the Delaware Guarantors2 is a limited liability company under the
Delaware Limited Liability Company Act with limited liability company power and
authority to own or lease its properties and to conduct its business as
described in the Pricing Disclosure Package and the Offering Memorandum and to
execute and deliver, and incur and perform all of its obligations under, the
Transaction Documents to which it is a party. With your consent, based solely on
certificates from public officials, we confirm that each of the Delaware
Guarantors is validly existing and in good standing under the laws of the State
of Delaware.

3.    The execution, delivery and performance of the Purchase Agreement have
been duly authorized by all necessary corporate action or limited liability
company action, as applicable, of the Company and each of the Delaware
Guarantors, and the Purchase Agreement has been duly executed and delivered by
the Company and each of the Delaware Guarantors.

4.    The execution, delivery and performance of the Indenture have been duly
authorized by all necessary corporate action of the Company, and the Indenture
has been duly executed and delivered by the Company and is the legally valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms.

5.    The execution, delivery and performance of the Indenture, including the
Guarantees contained therein, have been duly authorized by all necessary limited
liability company action of each of the Delaware Guarantors, and the Indenture
has been duly executed and delivered by each of the Delaware Guarantors. The
Indenture, including the Guarantees contained therein, is the legally valid and
binding agreement of each of the Guarantors, enforceable against each of them in
accordance with its terms.

6.    The execution, delivery and performance of the Notes have been duly
authorized by all necessary corporate action of the Company, and when executed,
issued and authenticated in accordance with the terms of the Indenture and
delivered and paid for in accordance with the terms of the Purchase Agreement,
the Notes will be legally valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms.

 

 

1 

“Transaction Documents” shall be defined to mean the Purchase Agreement, the
Indenture and the Securities.

2 

Assuming all guarantors are limited liability companies, “Delaware Guarantors”
shall be defined to mean any guarantor that is a limited liability company
organized in the state of Delaware.

 

Exhibit A-1 - 1



--------------------------------------------------------------------------------

7.    (a) The execution and delivery of the Transaction Documents and the
performance of the Indenture by the Company and each of the Delaware Guarantors,
as applicable, and (b) the issuance and sale of the Securities by the Company
and the Guarantors, as applicable, to you pursuant to the Purchase Agreement,
and the application of the net proceeds therefrom as described in the Pricing
Disclosure Package and the Offering Memorandum do not on the date hereof:

(i)    violate the provisions of the Governing Documents3; or

(ii)    result in the breach of or a default under any of the Specified
Agreements4 by the Company or any Delaware Guarantor; or

(iii)    violate any federal or New York statute, rule or regulation applicable
to the Company or any Guarantor, or violate the DGCL or the DLLCA; or

(iv)    require any consents, approvals or authorizations to be obtained by the
Company or any Guarantor from, or any registrations, declarations or filings to
be made by the Company or any Guarantor with, any governmental authority under
any federal or New York statute, rule or regulation applicable to the Company or
any Guarantor or the DGCL or the DLLCA on or prior to the date hereof that have
not been obtained or made.

8.    The Company and the Guarantors are not, and immediately after giving
effect to the issuance and sale of the Securities in accordance with the
Purchase Agreement and the application of proceeds as described in the Pricing
Disclosure Package and in the Offering Memorandum under the caption “Use of
proceeds,” will not be, required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

9.    The statements in the Pricing Disclosure Package and the Offering
Memorandum under the captions “Description of notes” and “Description of other
indebtedness” insofar as they purport to describe or summarize certain
provisions of the Securities, the Indenture, the indebtedness described therein
or U.S. federal and New York laws referred to therein, respectively, are
accurate summaries or descriptions in all material respects.

10.    No registration of the Securities under the Securities Act and no
qualification of the Indenture under the Trust Indenture Act of 1939, as
amended, are required for the purchase of the Securities by you or the initial
resale of the Securities by you, in each case, in the manner contemplated by the
Purchase Agreement, the Pricing Disclosure Package and the Offering Memorandum.
We express no opinion, however, as to when or under what circumstances any
Securities initially sold by you may be reoffered or resold.

 

 

3 

“Governing Documents” shall be defined to mean the Certificate of Formation and
Limited Liability Company Agreements of each of the Delaware Guarantors,
together with the Restated Certificate of Incorporation of the Company, dated as
of February 26, 1999, and the Amended and Restated Bylaws of the Company, dated
as of April 6, 2019.

4 

“Specified Agreements” shall be defined to mean any indenture(s), note(s), loan
agreement(s), mortgage(s), deed(s) of trust, security agreement(s) and other
written agreement(s) and instrument(s) creating, evidencing or securing
indebtedness of the Company for borrowed money, identified to special counsel to
the Company by an officer of the Company as material to the Company and listed
as an exhibit to the opinion.

 

Exhibit A-1 - 2



--------------------------------------------------------------------------------

Schedule I to Exhibit A-1

Delaware Guarantors

CNX Gas LLC

CNX Land LLC

CNX Gathering LLC

CNX Resource Holdings LLC

Pocahontas Gas LLC

 

Exhibit A-1 - 3



--------------------------------------------------------------------------------

Schedule II to Exhibit A-1

Other Guarantors

CNX Gas Company LLC, a Virginia limited liability company

CNX Water Assets LLC, a West Virginia limited liability company

 

Exhibit A-1 - 4



--------------------------------------------------------------------------------

Schedule III to Exhibit A-1

Specified Agreements

 

  •  

Indenture, dated as of April 16, 2014, among CONSOL Energy Inc. (n/k/a CNX
Resources Corporation), the Subsidiary Guarantors named therein and Wells Fargo
Bank, National Association, as trustee, with respect to the 5.875% Senior Notes
due 2022.

 

  •  

Indenture, dated as of March 14, 2019, among CNX Resources Corporation, the
Subsidiary Guarantors named therein and UMB Bank, N.A., as trustee, with respect
to the 7.250% Senior Notes due 2027.

 

  •  

Indenture, dated as of May 1, 2020, among CNX Resources Corporation, the
Subsidiary Guarantors named therein and UMB Bank, N.A., as trustee, with respect
to the 2.25% Convertible Senior Notes due 2026.

 

  •  

Second Amended and Restated Credit Agreement, dated as of March 8, 2018, by and
among CNX Resources Corporation, certain of its subsidiaries, PNC Bank, National
Association, as administrative agent and collateral agent, JPMorgan Chase Bank,
N.A., as syndication agent and the lender parties thereto, as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof.

 

Exhibit A-1 - 5



--------------------------------------------------------------------------------

EXHIBIT A-2

Form of Negative Assurance Statement of Latham & Watkins LLP

Based on our participation, review and reliance as described above, we advise
you that no facts came to our attention that caused us to believe that:

 

  •  

the Preliminary Offering Memorandum, as of [●] p.m., New York City time, on
November 24, 2020 (together with the Incorporated Documents at this time), when
taken together with the Pricing Supplement, included an untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; or

 

  •  

the Offering Memorandum, as of its date and as of the date hereof (together with
the Incorporated Documents at this time), included or includes an untrue
statement of a material fact or omitted or omits to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

it being understood that we express no belief with respect to the financial
statements, schedules or other financial data or oil, natural gas liquids and
natural gas reserve data or reports, or information or estimates derived
therefrom, included or incorporated by reference in, or omitted from, the
Preliminary Offering Memorandum, the Pricing Supplement, the Offering Memorandum
or the Incorporated Documents.

This letter is furnished only to you in your capacity as initial purchaser under
the Purchase Agreement and is solely for the benefit of the Initial Purchaser in
connection with the transactions referenced in the first paragraph of this
letter. This letter may not be relied upon by you for any other purpose, or
furnished to, assigned to, quoted to or relied upon by any other person, firm or
other entity for any purpose (including any person, firm or other entity that
acquires Notes or any interest therein from you) without our prior written
consent, which may be granted or withheld in our sole discretion.

 

Exhibit A-2 - 1



--------------------------------------------------------------------------------

EXHIBIT A-3

Form of Tax Opinion of Latham & Watkins LLP

Based on such facts and subject to the qualifications, assumptions and
limitations set forth herein and in the Pricing Disclosure Package and the
Offering Memorandum, we hereby confirm that the statements in the Pricing
Disclosure Package and the Offering Memorandum under the caption “Certain United
States Federal Income Tax Considerations,” insofar as such statements purport to
constitute summaries of United States federal income tax law and regulations or
legal conclusions with respect thereto, constitute accurate summaries of the
matters described therein in all material respects.

 

Exhibit A-3 - 1



--------------------------------------------------------------------------------

EXHIBIT A-4

Opinion of local counsel for the Company to be delivered pursuant to Section 5
of the Purchase Agreement.

(i)    Each [Virginia or West Virginia] Guarantor is validly existing and in
good standing (or its equivalent status) under the laws of the jurisdiction of
its incorporation or formation, as the case may be, has the limited liability
company power and authority to own, lease and operate its properties and to
conduct its business as described in the Pricing Disclosure Package and the
Final Offering Memorandum and to enter into and perform its obligations under
the Purchase Agreement and the Indenture.

(ii)    The Purchase Agreement has been duly authorized, executed and delivered
by each [Virginia or West Virginia] Guarantor.

(iii)    The Indenture has been duly authorized, executed and delivered by each
[Virginia or West Virginia] Guarantor.

(iv)    The Guarantees of the Notes have been duly authorized, executed and
delivered for issuance by each [Virginia or West Virginia] Guarantor pursuant to
the Purchase Agreement and the Indenture.

(v)    The execution and delivery of the Purchase Agreement and the Indenture by
each [Virginia or West Virginia] Guarantor and the performance by each [Virginia
or West Virginia] Guarantor of its respective obligations thereunder (other than
performance under the indemnification section of the Purchase Agreement, as to
which no opinion is rendered) (i) will not result in any violation of the
provisions of the governance documents of any [Virginia or West Virginia]
Guarantor and (ii) will not result in any violation of any Applicable Law.
“Applicable Law” means those laws, rules and regulations of the [Commonwealth of
Virginia or State of West Virginia], in each case that, in such counsel’s
experience, are normally applicable to transactions of the type contemplated by
the Purchase Agreement (other than state securities or blue sky laws and the
rules and regulations of the Financial Industry Regulatory Authority, Inc., as
to which such counsel expresses no opinion), but without having made any special
investigation as to the applicability of any specific law, rule or regulation.

(vi)    No consent, approval, authorization or other order of, or registration
or filing with any governmental or regulatory authority or agency of the
[Commonwealth of Virginia or State of West Virginia] is required for the
execution, delivery and performance by each [Virginia or West Virginia]
Guarantor of its respective obligations under the Purchase Agreement or the
Indenture.

 

Exhibit A-4 - 1



--------------------------------------------------------------------------------

ANNEX I

Additional Written Communications

Roadshow, dated November 24, 2020

 

Annex I - 1



--------------------------------------------------------------------------------

ANNEX II

Resale Pursuant to Regulation S or Rule 144A. The Initial Purchaser understands
that:

The Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in Rule
902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. The Initial Purchaser agrees that, during such 40-day restricted
period, it will not cause any advertisement with respect to the Securities
(including any “tombstone” advertisement) to be published in any newspaper or
periodical or posted in any public place and will not issue any circular
relating to the Securities, except such advertisements as are permitted by and
include the statements required by Regulation S.

The Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

Annex II - 1



--------------------------------------------------------------------------------

ANNEX III

Pricing Supplement, dated November 24, 2020

to Preliminary Offering Memorandum dated November 24, 2020

Strictly Confidential

CNX Resources Corporation

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum (the “Preliminary Offering Memorandum”). The
information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and updates and supersedes the information in the Preliminary
Offering Memorandum to the extent it is inconsistent with the information in the
Preliminary Offering Memorandum. Capitalized terms used in this Pricing
Supplement but not defined herein have the meanings given them in the
Preliminary Offering Memorandum.

The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or the securities laws of any other jurisdiction. The
notes may be offered only in transactions that are exempt from registration
under the Securities Act or the securities laws of any other jurisdiction.
Accordingly, we are offering the notes only to persons reasonably believed to be
qualified institutional buyers under Rule 144A under the Securities Act and
outside the United States to non-U.S. persons in compliance with Regulation S
under the Securities Act.

 

Issuer:    CNX Resources Corporation Title of Securities:    6.00% Senior Notes
due 2029 Aggregate Principal Amount:    $500,000,000, increased from
$400,000,000 Net Proceeds:    $489,000,000 Distribution:    144A/Regulation S
for life Final Maturity Date:    January 15, 2029 Offering Price:    100.00%
Coupon:    6.00% Yield to Maturity    6.00% Interest Payment Dates:   
January 15 and July 15 First Interest Payment Date:    July 15, 2021 Ratings:   
Moody’s: B3      S&P: BB-      Fitch: BB    A securities rating is not a
recommendation to buy, sell or hold securities and may be subject to review,
suspension, revision or withdrawal at any time by the assigning rating agency.

 

Annex III - 1



--------------------------------------------------------------------------------

Optional Redemption:    On and after January 15, 2024, in whole or in part, at
any time or from time to time, at the prices set forth below (expressed as
percentages of the principal amount), plus accrued and unpaid interest, if any,
to, but not including, the date of redemption, if redeemed during the 12-month
period commencing on January 15 of the years set forth below:     

Date

        Price       

2024

2025

2026

2027 and thereafter

  

104.50%

103.00%

101.50%

100.00%

Optional Redemption with Equity Proceeds:   

Before the first call date, we may redeem the notes at 100% of the principal
amount thereof, plus an “applicable premium” calculated using a discount rate of
Treasury plus 50 basis points, plus accrued and unpaid interest, if any, to, but
not including, the date of redemption.

 

In addition, prior to November 30, 2023, we may redeem up to 35% of the notes
with an amount of cash not greater than the net cash proceeds of certain equity
offerings at a redemption price equal to 106.00% of the aggregate principal
amount of notes redeemed, plus accrued and unpaid interest thereon, if any, to,
but not including, the date of redemption.

Change of Control:    Put at 101% of principal, plus accrued and unpaid interest
to, but not including, the date of purchase. CUSIP / ISIN Numbers:   

144A:             12653C AJ7 / US12653CAJ71

Regulation S: U1749L AE4 / USU1749LAE49

Denominations/Multiple:    $2,000 x 1,000 Trade Date:    November 24, 2020

Settlement Date:   

November 30, 2020 (T+3).

 

We expect that delivery of the notes will be made to investors on or about
November 30, 2020, which will be the third business day following the date of
this pricing supplement (such settlement being referred to as “T+3”). Under Rule
15c6-1 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), trades in the secondary market are required to settle in two business
days, unless the parties to any such trade expressly agree otherwise.
Accordingly, purchasers who wish to trade notes prior to the second business day
prior to delivery of the notes

 

Annex III - 2



--------------------------------------------------------------------------------

   hereunder will be required, by virtue of the fact that the notes initially
settle in T+3, to specify an alternate settlement arrangement at the time of any
such trade to prevent a failed settlement. Purchasers of the notes who wish to
trade the notes prior to the second business day prior to their date of delivery
hereunder should consult their advisors. Initial Purchaser of Notes:   

Book-Running Manager:

BofA Securities, Inc.

* * *

This communication is confidential and is intended for the sole use of the
person to whom it is provided by the sender. The information in this Pricing
Supplement is not a complete description of the Notes or the offering.

The offer and sale of the Notes have not been, and will not be, registered under
the Securities Act or any other securities laws, and the Notes cannot be offered
or sold except pursuant to an exemption from, or in a transaction not subject
to, the registration requirements of the Securities Act and any other applicable
securities laws. The initial purchaser is initially offering the Notes only to
(i) persons reasonably believed to be qualified institutional buyers as defined
in, and in reliance on, Rule 144A under the Securities Act or (ii) non-U.S.
persons outside the United States in reliance upon Regulation S under the
Securities Act. The Notes are not transferable except in accordance with the
restrictions described in the Preliminary Offering Memorandum under the caption
“Transfer Restrictions.”

You should rely only on the information contained or incorporated by reference
in the Preliminary Offering Memorandum, as supplemented by this Pricing
Supplement, in making an investment decision with respect to the Notes.

Neither this Pricing Supplement nor the Preliminary Offering Memorandum
constitutes an offer to sell or a solicitation of an offer to buy any Notes in
any jurisdiction where it is unlawful to do so, where the person making the
offer is not qualified to do so or to any person who cannot legally be offered
the Notes.

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

Annex III - 3